DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed June 18, 2020 has been received and entered.
3.	Claims 1, 7-11, and 13-16 are currently pending.

Election/Restrictions
4.	Applicant’s election without traverse of MCT oil for species A, spearmint for species B, lutein for species C, vitamin B3 for species D, and fatty acids for species E in the reply filed on September 9, 2019 is acknowledged.
5.	Claims 7-11 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Claims 7-11 and 14 require the presence of non-elected species.
6.	Claims 1, 13, 15, and 16 are examined on the merits solely in regards to the elected species.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 13, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
7.	Claim 1 is indefinite because the scope of the claim is unclear.  Lines 1-4 of the claim states that the composition consists of “at least one triglyceride, at least one polyphenolic-rich phytonutrient, at least one brain carotenoid antioxidant, at least one dietary vitamin and mineral, at least one nutrient, at least one preservative, at least one flavoring agent” which indicates that a combination or mixture of all of these ingredients are required.  However, line 4 of the claim further states “and mixtures and combinations thereof.”  This indicates that not all of the ingredients stated are required.  This conflict between the two sets of phrasing is confusing because it is unclear if all of the ingredients are required.
	Claim 1 is also indefinite because it is unclear what concentration of polyphenolic ingredients must be present in order for a phytonutrient to be considered polyphenolic “rich” as recited in lines 2 and 6.
Claim 1, at lines 3 and 9, is also indefinite because referring to an ingredient as a dietary “vitamin and mineral” is confusing.  The ingredients stated in the claims are either vitamins or minerals. 
Claim 1 is also indefinite because it is unclear what types of triglycerides are considered to be medium chain triglycerides (MCT) as recited in line 5.
8.	Claim 15 is indefinite because the scope of the claim is unclear.  Lines 1-4 of the claim states that the composition consists of “at least one medium chain triglyceride, at least one polyphenolic-rich phytonutrient, at least one brain carotenoid antioxidant, at least one dietary vitamin and mineral, at least one nutrient, preservative, and flavoring agent” which indicates that a combination or mixture of all of these ingredients are required.  However, line 4 of the claim 
	Claim 15 is also indefinite because it is unclear what concentration of polyphenolic ingredients must be present in order for a phytonutrient to be considered polyphenolic “rich” as recited in lines 2 and 6.
	Claim 15, at lines 3 and 10, is also indefinite because referring to an ingredient as a dietary “vitamin and mineral” is confusing.  The ingredients stated in the claims are either vitamins or minerals.
Claim 15 is also indefinite because it is unclear what types of triglycerides are considered to be medium chain triglycerides (MCT) as recited in line 5.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


9.	Claims 1 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon (natural product) without significantly more. 
The claims are directed to a combination of at least MCT (medium chain triglyceride) oil, spearmint, lutein, vitamin B3, fatty acids, preservatives, and flavorings. All of these ingredients are all naturally occurring compounds. Thus, the claims are drawn to mixtures of naturally occurring products.  Therefore, the claims are drawn to judicial exceptions.  There is no indication that mixing the specified compounds together as commensurate in scope with the 
This judicial exception is not integrated into a practical application because either method steps or a physical manifestation of the administration of a composition are needed to show a practical application.  The claims are drawn to a composition claims rather than method claims and the composition claims do not demonstrate a physical manifestation of the administration of the composition.  Therefore, the judicial exception is not integrated into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements beyond the claimed compositions themselves.  Therefore, the claims do not recite something significantly more than a judicial exception and are thus deemed patent ineligible subject matter. 	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	Claims 1, 13, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perrin (US 2013/0084272) in view of Kott (US 2010/0137433).

Perrin does not teach that the composition contains polyphenolic ingredients from spearmint.  However, the reference does teach that the composition has antibacterial properties (see claim 41).  Kott teaches that spearmint extracts with polyphenols function as antibacterial agents (see paragraph 5 and claims 1 and 19).
These references show that it was well known in the art prior to the effective filing date of the invention to use the claimed ingredients in antibacterial compositions.  It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose.  The idea for combining them flows logically from their having been used individually in the prior art. 
	Based on the disclosure by these references that these substances are used in antibacterial compositions, an artisan of ordinary skill would have a reasonable expectation that a combination of the substances would also be useful in creating antibacterial compositions.  Therefore, the artisan would have been motivated to combine the claimed ingredients into a single composition.  No patentable invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the 
The references together do not require any ingredients in addition to the ingredients claimed by applicant in claim 1.  Thus, the composition taught by the reference is considered to meet applicant’s limitation of a composition “consisting of” the claimed ingredients.
The references do not specifically teach that the composition improves neurological health.  However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
11.	Claims 15 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,912,758. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a method of making a composition by mixing ingredients comprising MCT oil, spearmint, vitamin B3, lutein, and fatty acid containing ingredients such as oil extract, Daminia, and Maca extracts.  Claim 10 of US ‘758 also includes ingredients that would have flavor such as bergamot or spearmint and a preservative action such a vitamin C.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963.  The examiner can normally be reached on M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655